Citation Nr: 1612507	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a skin disability, to include as secondary to service-connected non-Hodgkin's disease.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to October 1968.  He passed away in November 2014.  At that time, the above appeals were pending.  The appellant is the Veteran's surviving spouse and is substituted in his place for these appeals.  See 38 U.S.C.A. § 5121A(a)(1) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, denied service connection for COPD and a skin disorder.

The Board previously remanded these claims for additional development in June 2015, and they now return to the Board for further review.

The issue of entitlement to a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lung disability has not been shown to be etiologically related to service, to include herbicide exposure in service.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran and appellant were provided with the relevant notice and information in a February 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The claim also includes VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's COPD.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Board initially notes that the Veteran had also filed a separate claim for service connection for asbestosis, and that this claim was denied in the Board's June 2015 decision.  Therefore, the current claim will not address findings already discussed in the context of the previously denied asbestosis claim.

Private treatment records reflect a diagnosis of COPD in January 2008, with ongoing diagnoses of the condition through the appeal period.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), the Veteran reported that he was exposed to a smoke bomb during his service in Vietnam, and this exposure burned his throat and lungs.  See May 2014 Statement.  However, service treatment records are negative for any complaints, treatment, or diagnoses related to a lung condition.  The Veteran underwent enlistment and separation examinations in October 1964 and September 1968, respectively.  Both examinations recorded normal findings, and the Veteran denied a history of any relevant symptoms, such as a chronic cough, shortness of breath, chest pain, or asthma.  Moreover, during his period of service, the Veteran sought treatment for a thumb laceration, stuffy nose, and eye problem.  Therefore, it appears he was reporting various medical conditions during service without reporting any problems related to the lungs, which suggests that no problems were present at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

In addition, the Veteran reported in his statement that he only remembered the smoke bomb incident after August 2013, several years after he initially filed his claim and almost 45 years after his discharge from service.  He also could not recall how he got back to his base or if he sought treatment.  These statements suggests that the Veteran's memory of the incident may be incomplete or inaccurate, which further lessens its credibility.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  For these reasons, the evidence is against a finding that the Veteran sustained a lung injury as a result of a smoke bomb in service.

The Veteran also contends that his COPD is due to herbicide exposure in service.  Having served in Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  This exposure satisfies element (2).

With respect to element (3), a link between current COPD and the in-service herbicide exposure, private treatment records dated October 2011 include a statement that the Veteran was exposed to Agent Orange (herbicides) many years ago when he was in the U.S. Air Force, and that this is what caused his COPD.  As noted in the Board's June 2015 remand, this statement is contained in the "History of Present Illness" section of the treatment record, and it is unclear whether it represents an actual opinion from the treating physician or merely a restatement of a history as relayed by the Veteran.  However, even assuming it is a competent medical opinion from the treating physician, it is not supported by any accompanying rationale or explanation, and therefore not sufficient to establish a link between COPD and herbicide exposure in service.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

Indeed, the applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, COPD is not among these listed conditions.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007). 

More recently, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for respiratory disorders, among other conditions.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 - 21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In addition, a November 2015 VA examiner concluded that the Veteran's COPD was secondary to his years of cigarette smoking.  This is consistent with records from June 2006 and January 2008, which noted a 30-year history of smoking two to three packs per day.  The January 2008 records also include a diagnosis of COPD/chronic tobacco abuse, asthmatic component.

There is no other competent evidence linking the Veteran's COPD to his herbicide exposure in service.  The Board has considered the Veteran's own statements, and those of the appellant, made in support of the claim.  However, they have not demonstrated any specialized knowledge or expertise to indicate either of them is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The preponderance of the evidence is against finding that the Veteran had COPD etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for a lung disability is denied.


REMAND

Unfortunately, additional development is required prior to adjudicating the appellant's claim for service connection for a skin disability.

As noted above, the Veteran (and now appellant) allege that the Veteran had a skin condition that was either related to his herbicide exposure in service, or secondary to his service-connected non-Hodgkin's lymphoma.  The Board previously remanded this claim in order to obtain a VA opinion to address these contentions.

A VA opinion was obtained in November 2015.  The examiner concluded that the Veteran did not have a skin disability that was due to service or Agent Orange, noting that he had occasional rashes and itches over the years, but had no documentation of any skin conditions that were presumptively associated with herbicide exposure.  The examiner also concluded that he did not have a skin disability secondary to lymphoma, but no supporting rationale or explanation was provided for this conclusion.  As noted above, the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the matter must be remanded for a supplemental opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with its remand instructions).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate examiner to address whether the Veteran had a skin disability that was secondary to his service-connected non-Hodgkin's lymphoma and associated residuals.  The examiner should review the claims file and indicate in his/her examination report that such a review was completed.  The examiner must then answer the following questions:

A) Is it at least as likely as not (50 percent or greater probability) that the Veteran had a skin disability that was caused by his service-connected non-Hodgkin's lymphoma, to include treatment or residuals of lymphoma?

B) Is it at least as likely as not (50 percent or greater probability) that the Veteran had a skin disability that was aggravated by his service-connected non-Hodgkin's lymphoma, to include treatment or residuals of lymphoma?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

Although the examiner must review the claims file, his/her attention is drawn to the following evidence:

a) Private treatment records from June 2008 noted complaints of a skin problem after a hand injury from a nail gun.  The Veteran denied a prior history of skin problems.  He was diagnosed with urticaria.  Chronic sun damage was also noted.

b) Private treatment records dated July 2008 show the Veteran underwent external beam radiation therapy to treat lymphoma, and was diagnosed with the "expected skin reaction," including hyperpigmentation and erythema of the left neck.

c) During a November 2010 VA examination, the Veteran reported a rash on his back and shoulders that was reddish, raised, and itchy.  He was diagnosed with sun-damaged skin of the bilateral upper extremities. 

d)  VA records dated April 2014 show the Veteran was treated for a neoplasm on his lower leg, diagnosed as "most likely" irritated seborrheic keratosis.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2.  Then readjudicate the claim for service connection for a skin disability in light of this and all other additional evidence.  If the claim continues to be denied, send the appellant a supplemental statement of the case (SSOC) concerning this claim and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


